Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office action on the merits. Claims 1-17 are currently pending and
addressed below.

Claim Objections
Claim 13 objected to because of the following informalities: “…processed separately downstream from the composition analyser.” should read “…processed separately downstream from the composition analyzer.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over multiple claims of U.S. Patent No. US 10821479 B2 and patent application 15/333,361. Although the claims at issue are not identical, they are not patentably distinct from each other because it would not be possible to make the device of the patent or patent application or use the device of the instant application without infringing on the others as they are related to the same device and its use.
17/026,512
US 10821479 B2
(Claim 1) an aluminum alloy rim transfer mechanism for providing a feed of a plurality of aluminum alloy rims of different alloys
(Claim 1) an aluminum alloy rim transfer mechanism for providing a feed of a plurality of aluminum alloy rims of different alloys
a composition analyzer for analyzing each rim in the plurality of aluminum alloy rims, the composition analyzer being operable to determine a composition of each rim in the plurality of aluminum alloy rims, the composition analyzer being positioned to receive each rim in the plurality of aluminum alloy rims from the aluminum alloy rim transfer mechanism
a composition analyzer for analyzing each rim in the plurality of aluminum alloy rims, the composition analyzer being operable to measure a composition of each rim in the plurality of aluminum alloy rims, the composition analyzer being positioned to receive each rim in the plurality of aluminum alloy rims from the aluminum alloy rim transfer mechanism
a computer comprising a non-transient memory and a processor in electronic communication with the non-transient memory, the non-transient memory having stored thereon a plurality of recycled aluminum alloy composition ranges, the computer being in in electronic communication with the composition analyzer to receive, for each rim in the plurality of aluminum alloy rims, the composition of that rim, and the processor being operable to allocate that rim to a batch in a plurality of batches of aluminum alloy rims based on the composition of that rim
a computer comprising a non-transient memory and a processor in electronic communication with the non-transient memory, the non-transient memory having stored thereon a plurality of recycled aluminum alloy composition ranges, the computer being in in electronic communication with the composition analyzer to receive, for each rim in the plurality of aluminum alloy rims, the composition of that rim, and the processor being operable to allocate that rim to a batch in a plurality of batches of aluminum alloy rims based on the composition of that rim.
(Claim 2) The system as defined in claim 1, further comprising a weigh scale in electronic communication with the computer, the weigh scale being operable to determine a weight of each rim in the plurality of aluminum alloy rims, and wherein the processor is operable to allocate each rim to the batch in the plurality of batches of aluminum alloy rims based on both the weight and the composition of that rim.
(Claim 2) The system as defined in claim 1, further comprising a weigh scale in electronic communication with the computer, the weigh scale being operable to determine a weight of each rim in the plurality of aluminum alloy rims, and wherein the processor is operable to allocate each rim to the batch in the plurality of batches of aluminum alloy rims based on both the weight and the composition of that rim.
(Claim 3) for each batch in the plurality of batches of aluminum alloy rims, storing in the non-transient memory of the computer a plurality of batch-specific variables wherein the batch-specific variables comprise a batch-specific total weight of aluminum alloy rims previously allocated to that batch, and a batch-specific average composition of aluminum alloy rims previously allocated to that batch, the batch-specific average composition of aluminum alloy rims previously allocated to that batch is calculated based on the weight and the composition of each aluminum alloy rim previously allocated to that batch, and for each aluminum alloy rim, allocating that aluminum alloy rim to the batch in the plurality of batches of aluminum alloy rims is based on, in addition to the composition of that aluminum alloy rim and the weight of that aluminum alloy rim, the batch-specific total weight of aluminum alloy rims previously allocated to that batch and the batch-specific average composition of aluminum alloy rims previously allocated to that batch.
(Claim 3) for each batch in the plurality of batches of aluminum alloy rims, storing in the non-transient memory of the computer a plurality of batch-specific variables wherein the batch-specific variables comprise a batch-specific total weight of aluminum alloy rims previously allocated to that batch, and a batch-specific average composition of aluminum alloy rims previously allocated to that batch, the batch-specific average composition of aluminum alloy rims previously allocated to that batch is calculated based on, for each aluminum alloy rim previously allocated to that batch, the weight of that aluminum alloy rim and the composition of that aluminum allow rim each aluminum alloy rim previously allocated to that batch, and for each aluminum alloy rim, allocating that aluminum alloy rim to the batch in the plurality of batches of aluminum alloy rims is based on, in addition to the composition of that aluminum alloy rim and the weight of that aluminum alloy rim, the batch-specific total weight of aluminum alloy rims previously allocated to that batch and the batch-specific average composition of aluminum alloy rims previously allocated to that batch.
(Claim 4) the composition analyzer comprises a radiation emitter for heating a material of each rim in at least one spot on a surface of that rim to a point where the material will emit a characteristic radiation while cooling down, a sensor for detecting that characteristic radiation, and a processor for determining from that characteristic radiation a composition of the material.
(Claim 4) the composition analyzer comprises a radiation emitter for heating a material of each rim in at least one spot on a surface of that rim to a point where the material will emit a characteristic radiation while cooling down, a sensor for detecting and measuring that characteristic radiation, and a processor for determining from that characteristic radiation a composition of the material.
(Claim 5) the composition analyzer is a laser-induced breakdown spectroscopy composition analyzer.
(Claim 5) the composition analyzer is a laser-induced breakdown spectroscopy composition analyzer.
(Claim 6) the aluminum alloy rim transfer mechanism includes at least one of: a conveyor, a pick-and-place unit, and a robotic arm.
(Claim 6) the aluminum alloy rim transfer mechanism includes at least one of: a conveyor, a pick-and-place unit, and a robotic arm.
(Claim 7) a plurality of paths of travel for the feed of the plurality of aluminum alloy rims downstream from the composition analyzer, wherein each rim in the plurality of aluminum alloy rims is transported along a selected path of travel in the plurality of paths of travel based on the batch in the plurality of batches of aluminum alloy rims selected by the processor for that rim.
(Claim 7) a plurality of paths of travel for the feed of the plurality of aluminum alloy rims downstream from the composition analyzer, wherein each rim in the plurality of aluminum alloy rims is transported along a selected path of travel in the plurality of paths of travel based on the batch in the plurality of batches of aluminum alloy rims selected by the processor for that rim.
(Claim 8) a plurality of storage spaces, wherein each storage space in the plurality of storage spaces is part of a different path of travel in the plurality of paths of travel.
(Claim 8) a plurality of storage spaces, wherein each storage space in the plurality of storage spaces is part of a different path of travel in the plurality of paths of travel.
(Claim 9) the composition analyzer being operable to determine a composition of the material of each rim in the plurality of aluminum alloy rims to provide a plurality of composition measurements
(Claim 9) the composition analyzer is operable to determine the composition of each rim in the plurality of aluminum alloy rims by measuring, for each of a plurality of elements, a concentration of that element.
the composition analyzer comprises a radiation emitter for heating the material of each rim in at least one spot on a surface of that rim to a point where the material will emit a characteristic radiation while cooling down, a sensor for detecting that characteristic radiation, and a processor for determining from that characteristic radiation a composition of the material
(Claim 4) the composition analyzer comprises a radiation emitter for heating a material of each rim in at least one spot on a surface of that rim to a point where the material will emit a characteristic radiation while cooling down, a sensor for detecting and measuring that characteristic radiation, and a processor for determining from that characteristic radiation a composition of the material.
a computer linked for electronic communication with the composition analyzer to, in operation, receive the plurality of composition measurements from the composition analyzer, the computer comprising a non-transient memory for storing allocation instructions and a processor in electronic communication with the non-transient memory for allocating the material of each rim in the plurality of aluminum alloy rims to a batch in a plurality of batches of aluminum alloy rim material based on the plurality of composition measurements and the allocation instructions stored on the non-transient memory.
(Claim 1) a computer comprising a non-transient memory and a processor in electronic communication with the non-transient memory, the non-transient memory having stored thereon a plurality of recycled aluminum alloy composition ranges, the computer being in in electronic communication with the composition analyzer to receive, for each rim in the plurality of aluminum alloy rims, the composition of that rim, and the processor being operable to allocate that rim to a batch in a plurality of batches of aluminum alloy rims based on the composition of that rim.
(Claim 10) the non- transient memory comprises a plurality of recycled aluminum alloy composition ranges, the plurality of recycled aluminum alloy composition ranges comprising, for each batch in the plurality of batches, a corresponding aluminum alloy composition range.
(Claim 1) the non-transient memory having stored thereon a plurality of recycled aluminum alloy composition ranges, the computer being in in electronic communication with the composition analyzer to receive, for each rim in the plurality of aluminum alloy rims, the composition of that rim, and the processor being operable to allocate that rim to a batch in a plurality of batches of aluminum alloy rims based on the composition of that rim.
(Claim 11) the composition analyzer is a laser- induced breakdown spectroscopy composition analyzer.
(Claim 5) the composition analyzer is a laser-induced breakdown spectroscopy composition analyzer.
(Claim 12) the aluminum alloy rim transfer mechanism includes at least one of: a conveyor, a pick-and-place unit, and a robotic arm.
(Claim 6) the aluminum alloy rim transfer mechanism includes at least one of: a conveyor, a pick-and-place unit, and a robotic arm.
(Claim 13) a plurality of paths of travel comprising, for each batch in the plurality of batches of aluminum alloy rims, a corresponding path of travel for that batch such that the material of aluminum alloy rims allocated to different batches and on different paths of travel are processed separately downstream from the composition analyzer.
(Claim 7) a plurality of paths of travel for the feed of the plurality of aluminum alloy rims downstream from the composition analyzer, wherein each rim in the plurality of aluminum alloy rims is transported along a selected path of travel in the plurality of paths of travel based on the batch in the plurality of batches of aluminum alloy rims selected by the processor for that rim.
(Claim 14) a plurality of storage spaces, wherein each different path of travel in the plurality of paths of travel comprises a storage space in the plurality of storage spaces
(Claim 8) a plurality of storage spaces, wherein each storage space in the plurality of storage spaces is part of a different path of travel in the plurality of paths of travel.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20030034281 A1).
Regarding Claim 1 and 9, Kumar teaches a metal scrap sorting apparatus comprising:
a transfer mechanism for providing a feed of a plurality of metal alloy items for classification (16),
a composition analyzer for determining composition of materials (28),
a computer (30) with a processor and non-transient memory in electronic communication with the composition analyzer (28),
a processor (unnumbered) for allocating classified material based on the analyzed composition,
a laser (20) radiation emitter for heating material being classified. 
Kumar does not teach the recyclable material is aluminum alloy rims.  However, it would have been obvious to one of ordinary skill in the art that any metallic alloy can be analyzed and sorted by the Kumar device including aluminum alloy rims as claimed.  One cannot base patentability on the material being classified when the prior art device is capable of classification of that material. 
Regarding Claim 5 and 11, Kumar further teaches using a Laser-Induced Breakdown Spectroscopy (LIBS) in the composition analyzer. See paragraphs 47 and 48.
Regarding Claim 7 and 13, Kumar further teaches a plurality of paths (112) for allocating classified material after processing from the composition analyzer.
Regarding Claim 8 and 14, Kumar further teaches storage bins (114, 116, 118) for storing allocated classified material.
Regarding Claim 10, Kumar does teach storing detected compositions in non-transient memory within the computer. Kumar does not teach composition ranges as a classifying parameter for allocating materials. However, Kumar does teach using material composition analysis as the classifying parameter for allocating materials. One of ordinary skill in the art at the time of filing would have adjusted conditions of composition analysis to use ranges as the classifying parameter for allocating materials. The choice of parameter used for material classification would not change the function or capabilities of the device in any manner and is considered a design choice.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20030034281 A1) in view of Utsumi (US 20150248578 A1).
Kumar teaches the claim limitations of Claim 1 as above. Kumar does not teach a weigh scale in communication with the computer.
Utsumi teaches a device for determining object dimensions comprising:
a conveyor belt (410),
a weigh scale (235) in sequence with the conveyor belt,
a computer (115) with a processor in electronic communication with the weigh scale (235).
Regarding Claim 2, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to apply the dimension determining device of Utsumi to the scrap sorting system of Kumar to weigh materials and add it as a classifying parameter. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the device of Utsumi to the scrap sorting system of Kumar without undue experimentation. Further, the modification of the scrap sorting system of Kumar with the device of Utsumi would have produced the predictable results of weighing materials being classified and add it to the computer process as an additional parameter for material classification.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20030034281 A1).
Kumar teaches a metal scrap sorting method comprising:
providing a feed of a plurality of metal alloy items for classification (16),
determining the composition of material by heating the material with a laser (22) and analyzing characteristic radiation resulting from the heat using a processor in electronic communication with a computer (30).
allocating classified material (32) based at least partly on analyzed composition from a computer (30),
	Regarding Claim 15, Kumar does not teach aluminum rims as the material being separated. The material to be classified is considered a design choice and the actual device would operate in the same manner with the same results no matter what type of metal material is being classified. 
Regarding Claim 16, Kumar does not teach utilizing composition ranges as the classifying parameter for allocating materials. However, Kumar does teach using material composition analysis as the classifying parameter for allocating materials. One of ordinary skill in the art at the time of filing would have adjusted conditions of composition analysis to use ranges as the classifying parameter for allocating materials. The choice of parameter used for material classification would not change the function or capabilities of the device in any manner.
	Regarding Claim 17, Kumar also teaches heating by focusing a laser on the surface of material being classified.
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as resolving double patenting on the claim. The closest prior art: Kumar (US 20030034281 A1) does not teach storing batch-specific variables in the non-transient memory. With batch-specific variables comprising total weight and using it to calculate batch-specific average based on the weight and composition.
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as resolving double patenting on the claim. The closest prior art: Kumar (US 20030034281 A1) does teach a composition analyzer comprising a radiation emitter for heating material and a sensor for measuring characteristic radiation from the material. But does not teach the limitations of Claim 3 as stated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goulter (US 20080212074 A1) for a hand-held spectroscopy analyzer using a laser to determine composition of materials.
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to MIRAJ T PATEL whose telephone number is (571)272-9330. The examiner can normally
be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be
reached on 571-272-6923. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance
from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/M. T. P/
Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655